This matter having been presented to the Court on defendant’s petition for certification from the Appellate Division’s opinion and judgment of October 21, 1986, and, based upon matters submitted with the petition for certification, it appearing that material facts relating to the admission into evidence in the trial below of the petitioner may be at variance with the facts as presented to the Appellate Division in affirming the conviction of petitioner, said conflicting factual versions relating to whether an incriminating statement of the coindictee Lambert was introduced by the State or by the defense as incorporated in a police report, and it now appearing that material facts may be disputed and the record unsettled, and good cause otherwise appearing;
It is ORDERED that the case is remanded to the Appellate Division to reconsider its opinion, including, particularly, its determination that the admission into evidence of defendant’s statement was error that did not warrant reversal in part because of the admission of Lambert’s statement, with leave to provide for settlement of the record, if necessary.
Jurisdiction is not retained.